Title: To George Washington from Steuben, 6 December 1777
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, baron von
To: Washington, George

 

Honorable Sir,
Portsmouth [N.H., 6 December 1777]

The inclosed Copy of a Letter whose Original I Shall have the honor to present to your Excellency, will instruct you of the motives that brought me over to this Land. I shall add only to it that the Object of my greatest Ambition is to render your Country all the Services in my Power, and to deserve the title of a Citizen of America by fighting for the Cause of your Liberty.
If the distinguished Ranks I have Served in in Europe Should be an Obstacle, I had rather Serve under Your Excellency as a Volunteer, than to be a Subject of Discontent to Such deserving Officers as have already distinguished themselves amongst you.
Such being the Sentiments I always profest, I dare hope that the respectable Congress of the United States of America, will accept my Services. I could Say moreover (Were it not for the fear of offending your Modesty) that your Excellency is the only Person under whom (after having Served under the King of Prussia) I could wish to pursue an Art to which I have Wholly given up my Self.
I intend to go to Boston in a few Days where I shall present my Letters to the Honble John Hancock Esqr. Member of Congress, and there I shall wait for your Excellency’s Orders, according to which I shall take convenient Measures. I have the honor to be with respect Honorable Sir Your Excellency’s most obedient and most humble servant

Steuben

